DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/21.

Claim Objections
Claim 14 is objected to because of the following informalities:  claim currently states “display each destination in more compact” and appears to be missing words should be amended to, for example, “display each destination in a more compact manner”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obtaining unit” in claim 1.

Inspection of the specification reveals that a CPU (figure 2, item 111) corresponds to the obtaining unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitations "the first display method … the second display method" in the 3rd and 8th lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2014/0068502 by Tomiyasu et al.
2)	Regarding claim 1, Tomiyasu teaches a communication job record display device (figure 1, item 1, an MFP) comprising: a display unit configured to display information about a communication job concerning transmission and reception with an external device (figure 3, item 15; paragraph 59; panel can display job histories of transmissions); an obtaining unit configured to obtain record information about the communication job including destination information (figure 10; paragraph 104; destinations are included in the job history list); and a display controller configured to control display by the display unit, wherein the display controller changes a destination display method based on a size of a record display screen displayed on the display unit and the destination information about the record information obtained so that the destination information will be displayed on the display screen (paragraph 99; the “display method” [e.g. a scroll speed in landscape and portrait modes] is determined based upon the number of characters, the sizing and the spacing [i.e. the size of the record display] and is applied to displays of destination information as shown in figure 10).

4)	Claim 16 is taught in the same manner as described in the rejection of claim 1 above with the exception of the limitation: a non-transitory computer-readable storage medium storing a control program causing a computer to execute a control method (figure 1, item 11; control unit contains variety of storage mediums for executing the program of the invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2014/0068502 by Tomiyasu et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2008/0005087 by Sato et al.
	Tomiyasu teaches the communication job record display device according to claim 1, wherein the display controller displays at least one destination of the obtained record information by a first display method in a case where a total number of characters for displaying the at least one destination of the record information is not more than a predetermined number of characters that can be displayed in the record 
Tomiyasu does not specifically teach the display controller displays destinations of the record information on the record display screen by a second display method that display each destination in more compact than the first display method in a case where the total number of characters is more than the predetermined number.
	Sato teaches the display controller displays destinations of the record information on the record display screen by a second display method that display each destination in more compact than the first display method in a case where the total number of characters is more than the predetermined number (paragraph 261; character size can be contracted [i.e. “more compact”] when the total number of characters would exceed the display area to be able to display a full text string to a user).
	NOTE:  Destination display of Tomiyasu could be modified by Sato so that when a long destination is listed the characters can be shrunk instead of scrolled.
	Tomiyasu and Sato are combinable because they are both from the display organization field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Tomiyasu with Sato to add contracted characters to fit an area.  The motivation would have been so that an intended character string would not be displayed in an incomplete manner (paragraph 261).  Therefore it would have been obvious to combine Tomiyasu with Sato to obtain the invention of claim 14.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672